—Order unanimously affirmed without costs. Memorandum: Petitioner contends that Family Court erred in dismissing her custody *1235petition. We disagree. The court was “in the best position to evaluate the character and credibility of the witnesses” (Matter of Paul C. v Tracy C., 209 AD2d 955, 956), and we see no reason to disturb the court’s determination. Similarly, the court properly determined that respondent’s relocation was in the best interests of the child (see, Matter of Tropea v Tropea, 87 NY2d 727, 741). Finally, the court did not abuse its discretion in failing to impose sanctions against respondent for violating a 1993 custody determination. (Appeal from Order of Erie County Family Court, Townsend, J. — Custody.) Present — Den-man, P. J., Green, Hayes, Callahan and Balio, JJ.